Exhibit 10.6

CLOSING AGREEMENT 2

THIS CLOSING AGREEMENT 2 (this “Agreement”) is made and entered into effective
May 21, 2013, by and between Roy T. Oliver, an individual (hereinafter
“Oliver”), Graymark Healthcare, Inc., an Oklahoma Corporation (“GRMH”), TSH
Acquisition, LLC, a Delaware limited liability company (“TSH”), Foundation
Healthcare Affiliates, LLC, an Oklahoma limited liability company (“FHA”),
Foundation Surgical Hospital Affiliates, LLC, a Nevada limited liability
company, and Foundation Surgery Affiliates, LLC, a Nevada limited liability
company. Collectively, the above are sometimes referred to as the “Parties”.
Collectively, Foundation Healthcare Affiliates, LLC, Foundation Surgical
Hospital Affiliates, LLC, and Foundation Surgery Affiliates, LLC, are referred
to as the “Foundation Entities”.

WITNESSETH:

WHEREAS, GRMH, TSH and FHA, have entered into that certain Amended and Restated
Membership Purchase Agreement dated effective March 29, 2013 (the “ARMPA”);

WHEREAS, one of the material conditions of closing under the ARMPA (as defined
therein, herein the “Closing”) is the execution of this Agreement, and

WHEREAS, the Parties now desire to enter into this Agreement.

NOW THEREFORE, for and in consideration of the sum of $10 in hand paid, the
above premises, the agreements of the Parties set forth herein below, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, it is agreed as follows:

1. Oliver loans; Conversion to Stock. All indebtedness due by GRMH to Oliver,
principal and accrued interest (as evidenced by such promissory notes and with
principal and interest set forth on Exhibit “A” attached hereto) shall at
Closing be converted based on such outstanding principal and interest to shares
of common voting stock of GRMH at forty-five cents (45c) per share as set forth
on Exhibit “A”. GRMH shall cause such shares to be issued to Oliver at Closing,
such shares shall be unrestricted and freely transferable (except as required by
SEC rules) and shall be registered after Closing and as soon as possible by GRMH
at its cost by S-1 registration. In addition, after Closing and as soon as
possible, all existing shares of stock of Oliver (and his related parties
Valiant Investments, LLC and Oliver Company Holdings, LLC) in GRMH owned prior
to Closing as further set forth on Exhibit “A” (and any warrants exercisable in
connection therewith upon any exercise), shall also be registered by GRMH at its
cost by S-1 registration. The above shares of GRMH owned by Oliver and his
related parties shall in all events be so registered within two years after
Closing. The shares of GRMH issued to FHA at Closing shall not be registered
prior to the shares of GRMH owned by Oliver and his related parties being
registered without the written consent of Oliver. However, in the event all GRMH
shares of Oliver and his related parties and any other person or entity, to be
registered cannot be so registered due to SEC legal requirements, GRMH shall
apportion the securities registered among the securities holders pro rata
according to the total amount of securities entitled to be included therein
owned by each holder, and such procedure shall continue until all such shares to
be registered are registered. After Closing and without the written consent of
Oliver, GRMH shall not grant any other person or entity registration rights with
respect to GRMH stock with terms superior to or on par with the registration
rights granted to Oliver in this Agreement. GRMH shall take all steps necessary
to fulfill the provisions of this paragraph 2. In addition, if GRMH proposes to
issue any class of common stock in an offering (registered under the Securities
Act), then GRMH shall allow Oliver the opportunity and Oliver shall have the
right to register and/or include and sell such number of GRMH shares owned by
Oliver (the “Oliver Shares”) in such offering as Oliver may request up to 15% of
the total number of previously unregistered shares to be offered by GRMH, on the
same terms and conditions as the shares to be offered by GRMH. GRMH shall pay
the costs of such offering, including the Oliver Shares that are a part of such
offering. The rights above are in addition to the registration rights of Oliver
pursuant to this Closing Agreement 2. The reference to Oliver shall include his
related entities Valiant Investments, LLC and Oliver Company Holdings, LLC.



--------------------------------------------------------------------------------

2. Payment by Oliver to Arvest; Loan to GRMH. Oliver at Closing shall have made
as a condition thereto, an agreed payment to Arvest Bank on the limited
guaranties of Oliver (and of Oliver Company Holdings, LLC and the Roy T. Oliver
Revocable Trust) for the Arvest Bank debt owed by GRMH and SDC and with Oliver
to be released therefrom, such payment to be in the amount of $6,000,000.00 and
treated as a loan to GRMH ($351,709.60 of this amount already funded for GRMH
April loan payment to Arvest as set forth in Exhibit “A”) and subject to the
provisions of paragraph 1 above.

3. Complete Agreement. This Agreement (and the ARMPA any other related closing
agreements executed in connection with the Closing of the ARMPA) embodies the
entire agreement between the Parties hereto with respect to the matters involved
herein and supersedes any previous negotiations or agreements between the
Parties. Except as provided in this Agreement or as between any party to the
ARMPA or related agreements, the Parties make no agreements, promises,
inducements or other representations and do not assume any obligations other
than set forth herein. This Agreement was not executed in reliance upon any
statement or representation by the Parties other than those set forth herein.
This Agreement may not be modified except by a subsequent agreement in writing
signed by all Parties. No breach of the ARMPA (or any other document related
thereto) by any party thereto, shall give the Parties hereto (or any of them)
any right to terminate or claim a breach of this Agreement, or to offset any
amount to be paid or that is due hereunder, or to not perform this Agreement.
Oliver is not a party to the ARMPA and shall have no liability or obligation
thereunder. This Agreement is not for the benefit of any person or entity other
than the Parties. No third party shall have any rights under this Agreement.

4. Controlling Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with, and subject to the common laws of the State of
Oklahoma. This Agreement is expressly performable in Oklahoma City, Oklahoma
County, Oklahoma. Jurisdiction and venue for any litigation arising hereunder
shall lie solely and exclusively in any state or federal court sitting in a
judicial district located in Oklahoma City, Oklahoma County, State of Oklahoma
and the Parties waive all defenses thereto. In the event of any litigation
arising under or relating to this Agreement, the prevailing party shall be
entitled to an award of its reasonable attorney fees and costs. The Parties
agree that irreparable damage would occur if any provision of this Agreement
were not performed in accordance with the terms hereof and that the Parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy to which they are entitled at law or in equity.

5. Construction; Severability. All Parties have had the opportunity to consult
with an attorney prior to signing this Agreement. This Agreement has been
drafted after negotiation between the Parties and contains their mutual
understanding. It is not to be construed strictly against any party, but is
instead to be construed fairly, according to the plain meaning of its terms. The
headings of the paragraphs and subparagraphs (if any) are merely descriptive and
should not be construed as influencing or limiting the substance of the
paragraphs or subparagraphs in any way. If any provision, subparagraph,
statement or phrase of this Agreement is ruled or deemed illegal or
unenforceable, such ruling shall affect only the provision, subparagraph,
statement or phrase so ruled and the remainder of the Agreement shall remain in
full force and effect according to law. Any such ruling shall only affect the
interpretation and application of the Agreement, and shall not be construed or
operate to reduce consideration and benefits received and exchanged among and
between the parties at the execution of this Agreement. The recitals of this
Agreement are incorporated herein as if fully set forth.

 

2



--------------------------------------------------------------------------------

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
and protection of the Parties to this Agreement in accordance with the
provisions of this Agreement, together with their respective heirs, executors,
administrators, personal representatives, successors and assigns. The Parties
understand that GRMH will be the surviving entity after the Closing of the ARMPA
and that the name and ticker symbol of GRMH may thereafter be changed and this
Agreement shall be binding upon such entity and any references in this Agreement
to the stock of GRMH shall hen mean the shares of stock of such renamed entity.
The terms of this Closing Agreement 2 shall apply and control over any contrary
or conflicting provisions of the ARMPA. If Closing under the ARMPA does not
occur (including if Oliver determines not to make the payment to Arvest Bank as
set forth in paragraph 2 above) this Agreement shall be null and void unless all
Parties hereto shall agree otherwise in writing.

7. Authorization. Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly and
without any duress or coercion.

8. Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be considered an original but when taken together, shall
constitute one Agreement.

In Witness Whereof, the Parties have executed this Agreement the date set forth
above.

{SIGNATURE PAGES FOLLOW}

 

3



--------------------------------------------------------------------------------

      Roy T. Oliver

 

GRAYMARK HEALTHCARE, INC. By:   /s/ Stanton Nelson Name: Stanton Nelson Title:
Chief Executive Officer

 

TSH ACQUISITION, LLC

 

By:   Graymark Healthcare, Inc., its Manager   By:   /s/ Stanton Nelson   Name:
Stanton Nelson   Title: Chief Executive Officer

 

FOUNDATION HEALTHCARE

AFFILIATES, LLC

By:

  /s/ Robert Byers Name: Robert Byers Title: President

 

Foundation Surgery Affiliates, LLC   By:   /s/ Robert Byers   Name: Robert Byers
  Title: Manager

 

Foundation Surgical Hospital Affiliates, LLC  

By:

  /s/ Robert Byers   Name: Robert Byers   Title: Manager

 

4



--------------------------------------------------------------------------------

Exhibit “A”

1. Loans owed by GRMH to Oliver as of April 2, 2013 to be converted to GRMH
stock:

 

     PRINCIPAL      INTEREST      TOTAL  

LOAN #1 August 31, 2012

     1,184,808.03         54,764.46         1,239,572.49   

LOAN #2 December 31, 2012

     351,709.60         7,034.19         358,743.79   

LOAN #3 March 1, 2013

     485,082.49         3,233.88         488,316.37      

 

 

    

 

 

    

 

 

       2,021,600.12         65,032.53         2,086,632.65      

 

 

    

 

 

    

 

 

 

LOAN #4 PRINCIPAL (Agreed Payment to Arvest)- $6,000,000.00 ($351,709.60 already
funded for April loan payment to Arvest)

Total of all Loans (principal and interest): $8,086,632.65.

Conversion of Loan balances, principal and interest, to shares of common voting
stock of GRMH at 45c per share:

$8,086,632.65 divided by .45 = 17,970,294.78 shares.

2. Existing Common Voting Stock owned in GRMH:

Oliver Company Holdings, LLC- 1,707,249 shares

Roy T. Oliver- 50,000 shares

Valiant Investments, LLC- 431,035 shares with warrants in accordance with
Subscription Agreement and Warrant Agreement dated April 30, 2011 and May 4,
2011.

 

5